Citation Nr: 0807260	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg injury 
residuals.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an effective date earlier than November 
17, 1998, for a 10 percent rating for a left thigh cyst 
removal scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who had active service from June 
1980 to December 1982.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Waco, Texas Regional Office (RO).

In January 2005, the Board (in pertinent part) denied service 
connection for left leg injury residuals, a left shoulder 
disorder and a left knee disorder, and denied an effective 
date earlier than November 17, 1998, for a 10 percent rating 
for a left thigh cyst removal residual scar.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a July 2006 Order, the Court 
vacated the January 2005 Board decision with respect to these 
issues and remanded the matters for readjudication consistent 
with the Order.  The case was before the Board in February 
2007 when it was remanded for the Court-mandated development.

The veteran was represented by a private attorney before the 
Court.  Before the Board he is represented by Texas Veterans 
Commission.


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a left leg 
injury in service or that he currently has any residuals of 
such injury.

2.  A left shoulder disorder was not manifested in service, 
and it is not shown that the veteran currently has a left 
shoulder disability.

3.  A knee injury in service was acute and resolved with no 
residual disability; it is not shown that the veteran 
currently has a left knee disability.

4.  A May 1996 rating decision denied a compensable rating 
for left thigh cyst removal scar; as the veteran did not 
appeal this decision, it is final.

5.  Following the May 1996 rating decision there was no 
communication from the veteran that may be interpreted as a 
claim for an increased rating for a left thigh cyst removal 
scar prior to November 24, 1998.

6.  In the year prior to November 24, 1998, symptoms 
warranting a compensable rating for left thigh cyst removal 
scar were not shown prior to November 17, 1998.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left leg injury is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  An effective date prior to November 17, 1998, for the 
assignment of a 10 percent rating for a left thigh cyst 
removal scar is not warranted.  38 U.S.C.A. §§ 5107, 5110, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007); 
38 C.F.R. § 4.118, Diagnostic Code (Code) 7804 (in effect 
prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claims of service connection and earlier 
effective date decided herein, the veteran was provided VCAA 
notice by letters in May 2003 and (pursuant to the Court's 
and the Board's remands) in March 2007.  The letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  While the May 
2003 letter did not specifically inform the veteran to submit 
any pertinent evidence in his possession, it informed him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the identifying 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  The March 2007 letter 
specifically informed the veteran to submit any pertinent 
evidence in his possession.  See page 2.  Furthermore, in the 
March 2007 letter, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
readjudicated.  See September 2007 Supplemental Statement of 
the Case (SSOC).  The veteran has had ample time to 
respond/supplement the record.

While complete VCAA notice was not given prior to the rating 
on appeal, the veteran had ample opportunity to respond to 
the notice letter, the Statement of the Case and the SSOC and 
to supplement the record after notice was given.  He has had 
ample opportunity to participate in the adjudicatory/appeal 
process, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred along 
the way.  Therefore, no further notice is required. 

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and post-service 
treatment records.  He has not identified any pertinent, 
available evidence that remains outstanding.  The RO arranged 
for a VA examination of the left knee and left leg, as 
mandated by the Court's and the Board's remands.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims.

II.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's SMRs show that clinical evaluation on service 
enlistment examination in May 1980 was normal.  A cyst was 
noted in the area of the left upper thigh in March 1982.  The 
veteran was to return the following day to have the cyst 
removed.  Left knee trauma, caused by a fall, was noted in 
October 1982.  On November 1982 separation examination the 
veteran complained of left leg swelling.  Clinical evaluation 
of his left lower and upper extremities (to include his left 
knee, left leg and left shoulder) was normal.

Following service, the veteran was admitted to a VA hospital 
on November 17, 1998.  A progress note dated November 18, 
1998, indicates that the veteran complained of left thigh 
pain associated with left thigh cyst removal in 1982 and 
1992.  Examination showed normal extremities, including range 
of motion.  Skin was normal except for surgical scars.

A December 1998 VA progress note shows a well-healed surgical 
scar, about four inches in length, in the posterior thigh 
area.  The diagnosis was pain at the site of the old healed 
posterior thigh surgical scar.  The examiner commented that 
the thigh appeared normal.

A December 2002 VA outpatient treatment record notes the 
veteran's complaints of aches and pains in his left shoulder 
and left leg.  He rated the pain as a nine on a scale of 0-
10.  Examination revealed no edema or effusion.  There was 
pain in the left shoulder on range of motion.  The assessment 
included arthralgia.

A February 2003 VA outpatient treatment record shows the 
veteran's complaints of left leg pain.  A left leg disorder 
was not diagnosed.

In March 2003, the veteran submitted a claim for service 
connection for residuals of a left leg injury.  He complained 
of limitation of motion and function in his left leg.

An August 2007 VA examination report notes the veteran's 
history of left thigh cyst removal.  The examiner noted that 
with the exception of complaints associated with the left 
thigh cyst (to include residual pain and numbness at the site 
of the cyst) and one isolated report of left foot cellulitis 
in 2004, VA treatment records dated from 1998 to 2007 are 
silent for complaints or findings of left leg or left knee 
disability.  Currently, the veteran complained of sciatica on 
the left side secondary to a work injury to his back, 
shoulder and neck three years earlier.  The veteran 
complained that his left lower extremity symptoms had 
worsened since that injury.  The examiner noted that the 
veteran's symptoms were not consistent with any effect from 
the veteran's left thigh scar.  On examination, the left knee 
was normal in appearance with normal range of motion.  There 
was no redness, effusion, laxity, or clicking.  The left 
ankle was normal in appearance and range of motion.  Deep 
tendon reflexes were normal in the knees and ankles.  The 
veteran was able to ambulate without assistive devices.  The 
examiner noted that the veteran complained of radiating pain 
from his back to his left thigh when squatting and rising, 
and opined that arthropathy of the lumbosacral spine with 
left-sided sciatica was responsible for the left leg 
symptoms.  He further stated that other than the residuals of 
the veteran's left thigh cyst removal (scar with a small area 
of subcutaneous tissue loss), he found no left leg or left 
knee disability at all, and specifically none related to the 
veteran's military service.  The examiner stated that the 
veteran's left thigh scar was not causing neurological 
symptoms in his left leg.

Although the veteran did complain of left knee trauma, caused 
by a fall, in October 1982, no residual disability was noted 
in subsequent SMRs, to include a separation examination 
report.  Furthermore, there is no post-service medical 
evidence of a left knee disability.  The veteran has not 
identified any treatment for such disability; VA examination 
in 2007 revealed no current disability.  Accordingly, there 
is no valid claim for service connection, and service 
connection for a left knee disability is not warranted.  See 
Brammer, supra.

With respect to the claim of service connection for residuals 
of a left leg injury (other than left thigh cyst removal 
scar), SMRs are silent for findings related to this 
disability.  Moreover, there is no post-service medical 
evidence of such disability.  While the veteran has 
complained of left leg pain on several occasions since 
discharge, the Board notes that pain alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Notably, 
on VA examination in August 2007, the examiner opined that 
other than the residuals of the veteran's left thigh cyst 
removal (scar with a small area of subcutaneous tissue loss), 
he found no left leg disability at all, and specifically none 
related to the veteran's military service.  The veteran's 
left leg complaints were attributed to a work-related 
disability of the lumbosacral spine with left-sided sciatica.  
There is no competent (medical opinion) evidence to the 
contrary.  Accordingly, service connection for residuals of a 
left leg injury is not warranted.  See Brammer, supra.

With respect to the claim of service connection for residuals 
of a left shoulder disability, SMRs are silent for findings 
related to this disability.  Moreover, there is no post-
service medical evidence of such disability.  While the 
veteran complained of left shoulder pain in December 2002, 
and arthralgia (joint pain) was noted by the examiner, pain 
alone, without a diagnosed or underlying malady or condition, 
is not a disability for which service connection may be 
granted.  Sanchez-Benitez, supra.  Accordingly, service 
connection for a left shoulder disability is not warranted.  
See Brammer, supra.  The Board finds that no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, the Federal Circuit noted that 38 C.F.R. 
§ 3.159(c)(4)(i) contains a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
Here, the Board finds that a medical opinion is not necessary 
to decide the claim for service connection for a left 
shoulder disability, in that any such opinion would not 
establish the existence of the claimed disability in service 
to which a current disability could be related, nor produce 
evidence supporting a nexus between any current disability 
and service (e.g., continuity of complaints).

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Earlier Effective Date Claim

The rating criteria for evaluating scars are set forth at 38 
C.F.R. § 4.118, Code 7804 (in effect prior to August 30, 
2002).  Under this code, a 10 percent rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  Id.  In every instance where the schedule 
does not provide a noncompensable evaluation for a code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The effective date for an increase in compensation shall be 
the "date of receipt of claim or date entitlement arose, 
whichever is later (emphasis added)."  38 C.F.R. 
§ 3.400(o)(1).  The regulations also stipulate that the 
effective date for an increase in disability compensation 
shall be the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert, supra.

The veteran argues that the effective date for the 10 percent 
rating should be in February 1992, the date of his original 
claim.  (The Board notes incidentally that the "original" 
claim was received by VA in July 1994.)  An August 1994 
rating decision which granted service connection and assigned 
a noncompensable rating, and a May 1996 rating decision which 
continued the noncompensable rating were not appealed by the 
veteran, and each became final.  Clear and unmistakable error 
in those decisions is neither alleged, nor evident.  Hence, 
they are, each, bars to an increased rating prior to the date 
of the decision based on evidence then of record.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a); See also Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

What remains for consideration is whether subsequent to the 
May 1996 final rating decision in the matter of the rating 
for the veteran's left thigh scar and prior to November 17, 
1998 there was a formal or informal claim for an increased 
rating for that disability.  The earliest document in the 
claims file received after the May 1996 rating decision that 
may be construed as a claim for an increased rating for the 
left thigh cyst removal scar is the veteran's correspondence 
received on November 24, 1998.  In the correspondence he 
complained of increased disability associated with his left 
thigh cyst removal scar.  A May 1999 rating decision 
increased the rating for the scar to 10 percent, effective 
November 17, 1998 (the date of the veteran's admission for 
hospitalization during which-several days later-scar 
pathology was noted).  

Under governing law and regulations, 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400, the effective date of an award of an 
increased rating is the date of claim for increase (here 
November 24, 1998) or the date entitlement arose, i.e., 
increased disability was factually shown (here, November 17, 
1998 per the RO's decision), whichever is later (except that 
if increased disability is shown, and a claim is filed within 
a year, the increased rating may be assigned from the date 
the increased disability is shown).  The exception noted 
allowed the RO to assign the current effective date of 
November 17, 1998.  There is no evidence of increased left 
thigh scar disability prior to November 17, 1998 in the year 
prior to November 24, 1998.  Consequently, there is no basis 
in the evidence for a grant of the benefit sought.






ORDER

Service connection for residuals of a left leg injury is 
denied.

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.

An effective date earlier than November 17, 1998, for a 10 
percent rating for a left thigh cyst removal residual scar is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


